 

SERVICES AGREEMENT

 

Nutra-Pharma Manufacturing Corp. of N.C. (“Nutra-Pharma”) desires to engage
Vitacost.com, Inc. (“Vitacost”) to provide labor and Vitacost desires to be
engaged by Nutra-Pharma, all on the terms and conditions of this Agreement. As
used herein, the term “Employee” means a Vitacost employee working on behalf of
Nutra-Pharma pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the parties agree as follows:

 

1. TERM: This Agreement shall commence on September 1, 2012, and continue for an
initial term of one (1) year, and shall continue thereafter on a month-to-month
basis unless earlier terminated as provided herein. This Agreement may be
terminated (i) at any time during the initial term by Nutra-Pharma upon thirty
(30) days prior written notice but only in connection with Nutra-Pharma’s
decision to hire Employees directly to perform the services contemplated by this
Agreement; or (ii) after the initial term by either party upon thirty (30) days
prior written notice. This Agreement shall terminate automatically, and without
notice from either party upon the termination of that certain Lease Agreement
between Vitacost and Nutra-Pharma dated of even date herewith.

 

2. EMPLOYEES:

 

2.1. SERVICES: Vitacost shall provide to Nutra-Pharma Employees as reasonably
required by Nutra-Pharma from time to time. Such Employees shall provide
services under Nutra-Pharma's management and supervision.

 

2.2. DUTIES: It shall be the Nutra-Pharma's responsibility to control, manage
and supervise the work of the Employees assigned to Nutra-Pharma pursuant to
this Agreement

 

3. INDEPENDENT CONTRACTOR STATUS: With respect to the services provided by
Vitacost, Vitacost shall be an independent contractor. Vitacost shall provide
any salary or other benefits to such Employees, including reimbursement of
appropriate business expenses; will make all appropriate tax, social security,
Medicare and other withholding deductions and payments; will provide worker's
compensation insurance coverage for all Employees; and will make all appropriate
unemployment tax payments. Provided that Nutra-Pharma shall have paid all
applicable invoices submitted by Vitacost pursuant to Section 4 hereof, Vitacost
will indemnify and defend Nutra-Pharma against any costs, claims, expenses and
liabilities of any kind or nature, including without limitation, reasonable
attorney’s fees arising from or related to any breach or alleged breach by
Vitacost of its obligations under this Section 3.

 

 

 

 

4. INVOICES: Vitacost shall submit bi-weekly invoices to Nutra-Pharma for
services rendered by Employee(s) for the number of hours worked by Employee(s)
the previous week. Such invoices shall be for all actual costs associated with
each employee which shall include, but not be limited to, gross salary,
applicable taxes, 401(k) match, health insurance premiums, workers compensation
premiums, and direct costs associated with payroll. Invoices submitted by
Vitacost to Nutra-Pharma are presumed to be accurate and fully payable on the
terms contained therein unless disputed by Nutra-Pharma within five (5) business
days of receipt of the invoice.

 

5. PAYMENT DEFAULT: Payment in full for invoices shall be due within ten (10)
days from invoice date, at Vitacost, Inc. 5400 Broken Sound Blvd. NW, Suite 500,
Boca Raton, FL 33487. Invoices that are more than seven (7) days past due are
subject to a late charge of one and a half percent (1.5%) per month on the
amount of the past due balance. lf the Nutra-Pharma's account is past due,
Vitacost shall notify Nutra-Pharma verbally or in writing of such occurrence.
Upon such notice, Vitacost may, without additional notice, immediately cease
providing any and all further Employees without any liability to Nutra-Pharma
for interruption or stoppage of pending work. In the alternative, at Vitacost’s
sole discretion, Vitacost may offset any rents due against any monies currently
owed to either Nutra-Pharma Manufacturing Corp. of N.C. or Nature’s Value, Inc.

 

6. EXPENSES: Nutra-Pharma shall reimburse Vitacost for all ordinary, necessary,
and reasonable travel expenses incurred by Employee(s) while performing services
on behalf of Nutra-Pharma that require Employee to travel away from
Nutra-Pharma's primary job site. Nutra-Pharma agrees to accept legible copies of
receipts (or electronic copies, if billed electronically) as the supporting
documentation needed to pay the expense amount on the invoice.

 

7. COLLECTION: Nutra-Pharma shall pay all of Vitacost's expenses incurred in
such collection efforts including, but not limited to, collection agency fees,
court costs and reasonable attorneys' fees.

 

8. TIME RECORDS: Vitacost Time and Expense shall be the official time record for
purposes of payment under Sections 4 and 5 herein.

 

9. CONFIDENTIALITY OF EMPLOYEE RECORDS: All records of and related to Employees,
including resumes, performance reviews, and demographic data submitted by
Vitacost to Nutra-Pharma, are confidential and for Nutra-Pharma internal use
only.

 

10. EMPLOYEE PERFORMANCE: Nutra-Pharma shall review the Employee's performance
and decide whether to continue the engagement of such Employee. If Nutra-Pharma
becomes dissatisfied with the performance of an Employee, Nutra-Pharma may
request that Vitacost terminate the engagement of that Employee upon written
notice to Vitacost but Nutra-Pharma shall pay for all hours worked by the
terminated Employee from the first hour of work up to and including the date of
termination.

 

 

 

 

11. LIMITATION OF LIABILITY: Vitacost does not warrant or guarantee that the
Employee(s) placed pursuant to this Agreement will produce any particular result
or any solution to Nutra-Pharma's particular needs, or perform services in any
particular manner. Accordingly, Nutra-Pharma acknowledges and agrees that
Vitacost is not responsible for any aspects of the Employees work or the
Nutra-Pharma's project, including, without limitation, any deadlines or work
product. Because Nutra-Pharma is directing and supervising the Employee,
Vitacost shall not be liable (i) for any claims, costs, expenses, damages,
obligations or losses arising from or in connection with the acts or omission of
any Employee, including, but not limited to, work on engineering or design
concepts or calculations or related drawings, software programs, designs or
documentation, or (ii) for any indirect, special or consequential damages
including, but not limited to, loss of profits, interest, earnings or use)
whether arising in contract, tort or otherwise. Nutra-Pharma shall indemnify
Vitacost and hold it harmless against and from any such claims made or brought
by third parties arising from or related to services provided by Employees
hereunder, including any and all costs incurred in connection with such claims.

 

12.. WORK PRODUCT: All work product of every kind performed by any Employees on
behalf of Nutra-Pharma shall be the sole and exclusive property of Nutra-Pharma.

 

13. DAMAGES: Nutra-Pharma agrees that in the event it supplies, provides or
otherwise allows Employees to use or have access to any property of
Nutra-Pharma, (including but not limited to cell phones, laptop computers,
tools, etc.), Nutra-Pharma shall be solely responsible for any damage, theft,
repair or loss associated with this property, and Nutra-Pharma shall indemnify,
hold harmless and defend Vitacost against and from such claims made or brought
for any property damaged, stolen, or lost by any Employee.

 

14. CONFIDENTIALITY: Vitacost recognizes that while performing its duties under
this Agreement, Vitacost and Employees may be granted access to certain
proprietary and confidential information regarding Nutra-Pharma's business,
customers, processes, know-how, formulas and employees. Vitacost agrees to keep
such information confidential, to use such confidential information only in
furtherance of performing its obligations under this Agreement, and not to use
such Confidential Information to compete with Nutra-Pharma. The obligations of
this paragraph will survive the termination of this Agreement. This paragraph
does not apply to information that was previously known or information is
available in the public domain.

 



15. NOTICES: Any notice or other communication ("Notice") required or permitted
under this Agreement shall be in writing and either delivered personally or sent
by e-mail, overnight delivery, express mail, or certified or registered mail,
postage prepaid, return receipt requested. A Notice shall be addressed, in the
case of Vitacost, to General Counsel at 5400 Broken Sound Blvd. NW, Suite 500,
Boca Raton, FL 33487 or, in the case of Nutra-Pharma, to Joe Kramer at Nature’s
Value, 468 Mill Road, Coram NY 11727. If sent by e-mail, a Notice shall be sent
to Vitacost at mary.marbach@vitacost.com or to Nutra-Pharma at
jkramer@naturesvalue.com. A Notice delivered personally shall be deemed given
only if acknowledged in writing by the person to whom it is given. A Notice sent
by e-mail shall be deemed given when transmitted; provided that the sender
obtains written confirmation that the transmission was sent. A Notice sent by
overnight delivery or express mail shall be deemed given twenty-four (24) hours
after having been sent. A Notice that is sent by certified mail or registered
mall shall be deemed given forty-eight (48) hours after it is mailed. If any
time period in this Agreement commences upon the delivery of Notice to any one
or more parties, the time period shall commence only when all of the required
Notices have been deemed given. Either party may designate, by Notice to the
other, substitute addressees for Notices, and thereafter Notices are to be
directed to those substitute addresses.



 

 

 

 

16. GOVERNING LAW: The Laws of the State of Florida shall govern the validity
and construction of this Agreement and any dispute arising out of or relating to
this Agreement, without regard to the principles of conflict of laws.

 

17. SEVERABILITY: A ruling by any court that one or more of the provisions
contained in this Agreement is invalid, illegal or unenforceable in any respect
shall not affect any other provision of this Agreement so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any party. Thereafter, this Agreement shall be
construed as if the invalid, illegal, or unenforceable provision had been
amended as originally contemplated by this Agreement to the greatest extent
possible.

 

18. COUNTERPARTS: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original. In that event, in
providing this Agreement it shall not be necessary to produce or account for the
counterpart signed by the party against whom the proof is being presented.

 

19. HEADINGS: The section and subsection headings have been included for
convenience only, are not part of this Agreement and shall not be taken as an
interpretation of any provision of this Agreement.

 

20. BINDING EFFECT: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legatees, personal
representatives and other legal representatives, successors and permitted
assigns. Except as otherwise specifically provided, this Agreement is not
intended and shall not be construed to confer upon or to give any person other
than the parties any rights or remedies.

 

21. AMENDMENTS AND MODIFICATIONS: This Agreement may be amended, waived,
changed, modified or discharged only by an agreement in writing signed by all of
the parties.

 

22. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between
the parties, and there are no representations, warranties, covenants or
obligations except as set forth in this Agreement. This Agreement supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, written or oral, of the parties, relating to any transaction
contemplated by this Agreement.

 

 

 

 

23. WAIVER: Failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of that
term, covenant or condition or of any other term, covenant or condition of this
Agreement. Any waiver or relinquishment of any right or power hereunder at any
one or more times shall not be deemed a waiver or relinquishment of that right
or power at any other time.

 

24. REMEDIES CUMULATIVE: The remedies set forth in this Agreement are cumulative
and are in addition to any other remedies allowed at law or in equity. Resort to
one form of remedy shall not constitute a waiver of alternate remedies.

 

25. ARBITRATION: All disputes, controversies or differences arising in
connection with the validity, execution, performance, breach, non-renewal or
termination of this Agreement shall be finally settled in an arbitration
proceeding under the Rules of the American Arbitration Association by three
arbitrators in accordance with the Commercial Arbitration Rules then in effect
of the American Arbitration Association. Judgment on any award rendered pursuant
to such arbitration may be entered in any court of competent jurisdiction.

 

26. ASSIGNMENT: No party shall transfer or assign any or all of its rights or
interests under this Agreement or delegate any of its obligations without the
prior written consent of the other party; provided, however, that Vitacost may
transfer or assign its rights or interests, or delegate its obligations, under
this Agreement to any parent, subsidiary or affiliate without the prior written
consent of Nutra-Pharma.

 

27. COMPLIANCE: Subject to the provisions of paragraph 3 hereof, and except to
the extent that any of the following relate to labeling or trade dress,
Nutra-Pharma agrees that it bears sole responsibility for compliance with
applicable federal, state, and local laws in connection with the services
provided by Vitacost hereunder, including but not limited to the following: 21
U.S.C. §§ 301 et seq.; 7 C.F.R. §§ 205 et seq.; 40 C.F.R. §§ 150 et seq.; 7
U.S.C. §§ 136 et seq.;. in connection with the services provided by Vitacost
hereunder,

 

28. EQUAL OPPORTUNITY: Vitacost is an equal opportunity employer and refers
Employees regardless of race, sex, color, religion, creed, ancestry, national
origin, disability, age, marital status or other protected class status pursuant
to applicable law. Nutra-Pharma agrees and warrants that it will not reject
Employees, or otherwise deem Employees unacceptable, or take any other action
for any reason prohibited by federal, state or local laws including, but not
limited to, laws pertaining to employment discrimination or employee safety.
Nutra-Pharma will indemnify and defend Vitacost with respect to any and all
claims that Nutra-Pharma took action in violation of federal, state, and/or
local laws, including costs of suit, settlement and attorneys' fees.

 

 

 

 

29. PREVAILING WAGE GOVERNMENT REQUIREMENTS: Nutra-Pharma represents and
warrants that the services to be provided by Employees are not subject to any
federal, state, or local prevailing wages and that Nutra-Pharma has not provided
to Vitacost any applicable prevailing wage determinations and flow down
provisions. Nutra-Pharma agrees that Nutra-Pharma is responsible for the
accuracy of any such wage determinations and agrees to indemnify Vitacost for
any claims or costs which result from the inaccuracy of the Nutra-Pharma
provided wage determination including the failure to notify Vitacost that the
services provided by Employees are or were required to be paid at a prevailing
wage. In addition, Nutra-Pharma represents and warrants that the services to be
provided by Employees are not supporting a contract for the United States, local
or state government. Nutra-Pharma agrees that Nutra-Pharma is responsible for
prior notification to Vitacost of any and all projects that support a contract
with the United States, local or state government.

 

30. OTHER REQUIREMENTS: Nutra-Pharma acknowledges and agrees that it shall be
responsible for notifying Vitacost of any other industry-specific law or
regulation applicable to the services provided by Vitacost prior to any Vitacost
employee providing any services.

 

WE, the undersigned have executed this Agreement the day and year first above
written.

 

  VITACOST.COM, INC.       By: /s/ Jeffrey J. Horowitz         Name: Jeffrey J.
Horowitz         Title: Chief Executive Officer         Date: August 28, 2012  
    Nutra-Pharma Manufacturing Corp. of N.C.       By: /s/ Oscar Ramjeet        
Name: Oscar Ramjeet         Title: President         Date: August 28, 2012

 

 

